DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord) in view of WO 2014128382 (Collin) and Seaman et al. in US Patent 3052249.
Regarding Claims 1, 6, and 7, Purssord teaches a foldable shelter comprising: a front wall (16/16A/18); a first side wall (22 on the left) coupled to the front wall, wherein the first side wall includes a first side support (36) fixedly attached to the first all (via 38); a second side wall (22 on the right) coupled to the front wall, wherein the second side wall includes a second side support (36) attached to the second side wall (via 38); and a hub assembly comprising a hub (10) attached to a center of an inner surface of the front wall, and a plurality of rods (4) extending from the hub to each corner of the front wall; wherein the hub assembly is configured to transition from a collapsed configuration (Fig. 6) to an expanded configuration (Fig. 1) in which the plurality of rods are bowed to cause the inner surface of the front wall to be concave.
Purssord is silent on the details of the side supports. Collin teaches an enclosure including first and second side walls (52/54) with side supports (42 and 44) fixedly attached (via 62) to the sidewalls wherein the first and second side supports are fixedly attached to the first and second sidewalls in both a collapsed (Fig. 5) and expanded (Fig. 4) configuration. Collin further teaches that the first side wall further includes a first base support (46) positioned along the bottom edge of the first side wall; and the second side wall further includes a second base support (48) positioned along the bottom edge of the second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord by adding fixed side supports and base supports as taught by Collin in order to provide structure to prevent the sidewalls from collapsing. 
Purssord, as modified is silent on the use of collapsible side supports. Seaman teaches an enclosure including a side wall (52) and first and second side supports (24/34 on each end), wherein the first side support and the second side support are configured to transition from a shortened position to an extended position, wherein: a first clamp (30 on the first support) secures the first side support in the shortened position and the extended position; and a second clamp (30 on the second support) secures the second side support in the shortened position and the extended position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side supports of Purssord, as modified, by using telescoping side supports as taught by Seaman in order to fold the device to a more compact size when not in use.
Regarding Claim 2, Purssord, as modified, teaches that the front wall further includes a plurality of rod pockets (12) positioned on the inner surface of the front wall and adjacent each corner of the front wall, the plurality of rod pockets being configured to encompass an end of each of the plurality of rods.
Regarding Claim 10, Purssord, as modified, teaches that the front wall, the first side wall, and the second side wall comprise a fabric.
Regarding Claim 11, Purssord, as modified, teaches that the first side wall is triangular in shape, and wherein the second side wall is triangular in shape.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Reis et al. in US Patent 7565909. Purssord, as modified, is silent on the use of a loop. Reis teaches a shelter including a hub assembly with a hub (74), the hub assembly further includes a loop (135) attached .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Eastman in US Publication 2008/0083443. Purssord, as modified, teaches a plurality of anchors positioned on a corner of a bottom edge of each of the first side wall (40), and second side wall (40) and also positioned at a center location on the bottom edge of the front wall (32), wherein the plurality of anchors are configured to secure the foldable shelter to a ground surface. Purssord, as modified, is silent on the use of anchors at the corners of the front wall. Eastman teaches a shelter with a front wall (22) including a plurality of anchors positioned on a corner of a bottom edge of each of the front wall (at 58), wherein the plurality of anchors are configured to secure the foldable shelter to a ground surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord, as modified, by adding anchors at the corners of the front wall as taught by Eastman in order to more securely attach the shelter to the surface.

Allowable Subject Matter
Claims 12-20 are allowed.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and the new limitations therein have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Collin teaches the new limitations in amended Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636